 

Exhibit 10.1

 

Clarus Corporation

2084 E 3900 S

Salt Lake City, Utah 84124

 

 

April 30, 2020

 

Via Email

 

Steven Kottman

David B. Sanderson

Steven Kottman, as Sellers’ Representative

S.K.B. Corporation

c/o S.K.B. Corporation
434 W. Levers Pl.
Orange, CA 92867



Ladies and Gentlemen:

 

Reference is hereby made to that certain Stock Purchase Agreement (the
“Agreement”) dated as of March 10, 2020, entered into by and among Clarus
Corporation, Everest/Sapphire Acquisition, LLC, S.K.B. Corporation, David
Sanderson and Steven Kottman, and Steven Kottman, as the “Sellers’
Representative”. Capitalized terms used but not defined in this letter agreement
will have the meanings assigned to them by the Agreement.

 

Given the recent events surrounding the COVID-19 global pandemic, and the
economic uncertainties in the United States and globally as a result thereof,
the parties to the Agreement mutually agree that the Agreement has expired on
April 30, 2020 and is no longer effective.

 

This letter agreement shall be governed by the laws of the State of New York,
without regard to the principles of the conflicts of laws thereof. Each party
hereto hereby consents to the exclusive jurisdiction of any Federal or New York
state court of applicable jurisdiction sitting within the County and State of
New York. This letter agreement may be executed in multiple counterparts and may
be delivered by facsimile or electronic mail on portable document format, all of
which taken together shall be deemed an original and shall constitute one
instrument.

 

Please indicate your agreement to the foregoing by signing the counterpart of
this letter agreement in the signature block provided below.

 

Very truly yours,

 

 

CLARUS CORPORATION

 

 

By:  /s/ Aaron J. Kuehne               

Name: Aaron J. Kuehne

Title: Chief Financial Officer and

  Chief Administrative Officer

 

Everest/Sapphire Acquisition, LLC

 

 

By:  /s/ Aaron J. Kuehne               

Name: Aaron J. Kuehne

Title: Chief Financial Officer and

  Chief Administrative Officer

 

 

[Signature Page Follows]

 



 

 



 

AGREED AND ACKNOWLEDGED:

 

 

S.K.B. Corporation

 

 

 



By: /s/ Steven A. Kottman   Steven A. Kottman   President

 

 

 

 

 

  

sellers:

 

/s/ Steven A. Kottman

Steven Kottman

 

 

/s/ David B. Sanderson

David B. Sanderson

 

 

Sellers’ Representative:

 

/s/ Steven A. Kottman

Steven Kottman

 



 

 

 